242 S.W.3d 435 (2007)
STATE of Missouri, Respondent,
v.
Gregory A. EDWARDS, Appellant.
No. ED 88779.
Missouri Court of Appeals, Eastern District, Division Three.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Michael F. Jones, Clayton, MO, for Appellant.
Erin M. Cobb, Assistant Circuit Attorney, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Gregory Edwards appeals the judgment entered upon a jury verdict convicting him of child molestation in the second degree. We find that Edwards has failed to show he was prejudiced by the trial court's ruling granting the State's motion to strike, a juror for cause. We also find that the trial court did not abuse its discretion in submitting the "hammer instruction" to the jury.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule, 80.25(b).